DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2021 was considered by the examiner.

Drawings
The drawings were received on 06/18/2021.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a visual image system…to capture…”, “a thermal image system…to capture…”, and “a location mapping system…to determine…” in claims 1 and 11, and “the processing unit…determines…” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, see paragraphs [0015]-[0019].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 17, limitation “the system is configured to predict a next position of the object within the area” is not fully supported by the specification as required by MPEP 2161.01(I). The specification fails to provide adequate support for a system performing the prediction of a next position of an object within a working space area; Paragraphs [0025] and [0026] of the instant application define the invention in functional language specifying a desired result but does not sufficiently identify how the inventor has devised the function to be performed of result achieved.
It should be noted that the written description requirement under 35 USC 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform a specialized programmed function, such as object movement prediction.  For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed invention.  An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved.  For software, this can occur when the algorithm or process/steps for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient.) See MPEP 2161.01(I) and the Federal Register Notice published 01/07/2019 "Examining Computer-Implemented Functional Claim Limitations for Compliance With 35 U.S.C. 112".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12 and 16-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cheung et al. US 2020/0146557 A1, hereafter Cheung.

Regarding claim 1, Cheung discloses an object detection and tracking system (smart body temperature screening system at controlled area) [title] comprising:
a processing unit (smart body temperature screening system 100) [FIG. 1]; 
a visual image system (color image capture and location tracking system 130) [FIG. 1] positioned relative to an area to capture a visual image of at least a portion of the area (capture the color image sequence) [0028];
a thermal image system (IR image capture and thermal analysis system 120) [FIG. 1] positioned relative to the area to capture a thermal image of at least a portion of the area concurrently with capture of the visual image (take in digitized IR images sequences and determine pixel coordinates with temperature higher than pre-determined thresholds, and transmit the pixel coordinates to the color image capturing and location tracking system 130) [0027] to cooperatively identify an object in the area (combine the pixel coordinates from the IR image capturing and thermal analysis system with the pixel coordinates of human) [0028], the at least portion of the area captured in the thermal image conforming to the at least portion of the area captured in the visual image (the images of controlled area 1120 include thermal IR images captured by the IR image capturing and thermal analysis system 120 and color images captured by the color image capturing and location tracking system 130) [0026]; and
a location mapping system (color image capture and location tracking system 130) [FIG. 1] positioned relative to the area to determine a location of the object in the area (determine the pixel coordinates of human) [0028].

Regarding claim 2, Cheung addresses all of the features with respect to claim 1 as outlined above.
Cheung further discloses the thermal image system determines whether a thermal signature of the object is within a predefined thermal heat range (take in digitized IR images sequences and determine pixel coordinates with temperature higher than pre-determined thresholds) [0027].

Regarding claim 3, Cheung addresses all of the features with respect to claim 2 as outlined above.
	Cheung further discloses the processing unit or the thermal image system communicates with the visual image system and the location mapping system to facilitate identifying and locating the object when the thermal signature of the object is within the predefined thermal heat range (take in digitized IR images sequences and determine pixel coordinates with temperature higher than pre-determined thresholds, and transmit the pixel coordinates to the color image capturing and location tracking system 130) [0027].

Regarding claim 5, Cheung addresses all of the features with respect to claim 3 as outlined above.
Cheung further discloses the processing unit or the thermal image system determines whether a thermal signature of the object differs relative to background in the thermal image based on a comparison of a color of the thermal signature relative to a color of the background (take in digitized IR images sequences and determine pixel coordinates with temperature higher than pre-determined thresholds, and transmit the pixel coordinates to the color image capturing and location tracking system 130) [0027]. Examiner notes applying temperature filters to entire digitized IR image sequences compares all pixel coordinate temperature “colors”, including an object and the background of the image, revealing the temperature of the background and any objects in the image.

Regarding claim 6, Cheung addresses all of the features with respect to claim 5 as outlined above.
Cheung further discloses the processing unit or the thermal image system communicates with the visual image system and the location mapping system to facilitate identifying and locating the object when the thermal signature of the object differs relative to the background (combine the pixel coordinates from the IR image capturing and thermal analysis system 120 with the pixel coordinates of human to identify pixel coordinates of feverish suspects) [0028].

Regarding claim 7, Cheung addresses all of the features with respect to claim 1 as outlined above.
Cheung further discloses the visual image system includes one or more optical sensors to optically capture the visual image of the area (camera; the color image capturing and location tracking system 130 is configured to capture the color image sequence) [0005; 0028].

Regarding claim 8, Cheung addresses all of the features with respect to claim 7 as outlined above.
Cheung further discloses the visual image system dynamically captures the visual image of the area (capturing color video of crowd flow S201) [FIG. 2].

Regarding claim 9, Cheung addresses all of the features with respect to claim 8 as outlined above.
Cheung further discloses one or more of the visual image system, the thermal image system, and the location mapping system communicate with a processing unit to determine the identity or location of the object (combine the pixel coordinates from the IR image capturing and thermal analysis system 120 with the pixel coordinates of human to identify pixel coordinates of feverish suspects) [0028].

Regarding claim 11, Cheung discloses a system (smart body temperature screening system at controlled area) [title] comprising:
a visual image system (color image capture and location tracking system 130) [FIG. 1] positioned relative to an area to capture a visual image of at least a portion of the area (capture the color image sequence) [0028];
a thermal image system (IR image capture and thermal analysis system 120) [FIG. 1]  positioned relative to the area to capture a thermal image of at least a portion of the area (the images of controlled area 1120 include thermal IR images captured by the IR image capturing and thermal analysis system 120 and color images captured by the color image capturing and location tracking system 130) [0026]; and 
a location mapping system (color image capture and location tracking system 130, virtual floor plan visualization system 150) [FIG. 1] including one or more sensors positioned to determine a working space of the area, the working space defined by one or more portions of the area that are unobstructed by one or more inanimate objects relative to one or both of a first viewpoint of the visual image system and a second viewpoint of the thermal image system (the depth of the feverish suspect is estimated by a combination of binocular disparity information…once the depth and pixel coordinates are known, the pixel coordinates of the feverish suspect can be readily mapped on to a unique point on the virtual floor plan) [0030],
wherein the location mapping system generates a map of the working space of the area (the virtual floor plan visualization system 150 is configured to map the pixel coordinates of feverish suspects on to a virtual floor plan) [0030].

Regarding claim 10, Cheung addresses all of the features with respect to claim 1 as outlined above.
Cheung further discloses the location mapping system includes one or more light sensors that determine the location of the object relative to the location mapping system (binocular disparity information…color image capture and location tracking system 130) [0029].

Regarding claim 12, Cheung addresses all of the features with respect to claim 1 as outlined above.
Cheung further discloses the location mapping system automatically generates a geofence that defines the working space (the virtual floor plan visualization system 150 is configured to map the pixel coordinates of feverish suspects on to a virtual floor plan) [0030].

Regarding claim 16, Cheung addresses all of the features with respect to claim 11 as outlined above.
Cheung further discloses the thermal image system detects a thermal signature of an object positioned within the working space (the images of controlled area 1120 include thermal IR images captured by the IR image capturing and thermal analysis system 120) [0026].

Regarding claim 17, Cheung addresses all of the features with respect to claim 16 as outlined above.
Cheung further discloses the visual image system and the thermal image system cooperate to identify the object as an object of interest (combine the pixel coordinates from the IR image capturing and thermal analysis system with the pixel coordinates of human) [0028], and wherein the location mapping system is configured to determine a location of the object within the working space on an X-Y map generated by the location mapping system (pixel coordinates of the feverish suspect can be readily mapped on to a unique point on the virtual floor plan…the floor plan is flat and level) [0030].

Regarding claim 18, Cheung addresses all of the features with respect to claim 17 as outlined above.
Cheung further discloses the working space includes a first workspace zone and a second workspace zone (out of the controlled area) [0051].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Jelle US 2015/0148077 A1, hereafter Jelle.

Regarding claim 13, Cheung addresses all of the features with respect to claim 12 as outlined above.
However, Cheung fails to disclose the geofence is dynamically adjusted in response to movement of the one or more of the inanimate objects within the area.
Jelle, in an analogous environment, discloses the geofence is dynamically adjusted in response to movement of the one or more of the inanimate objects within the area (as the object in the geofence group move, the computing device 62 will adjust the size, shape, and location of the geofence 100 to reflect the new locations of the objects) [0066].
Cheung and Jelle are analogous because they are both related to determining object location.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dynamic geofence, as disclosed by Jelle, with the invention disclosed by Cheung, the motivation being monitor groups of mobile objects [0002].

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Cavalcanti et al. US 2017/0023945 A1, hereafter Cavalcanti.

Regarding claim 14, Cheung addresses all of the features with respect to claim 11 as outlined above.
However, Cheung fails to explicitly disclose the location mapping system is configured to communicate with the visual image system and the thermal image system to determine one or more blind zones of the area.
Cavalcanti, in an analogous environment, discloses the location mapping system is configured to communicate with the visual image system and the thermal image system to determine one or more blind zones of the area (detect events…an event may include: obstruction of vehicle visual perception (e.g. camera sensors have impaired vision due to external factor) [0017].
Cheung and Cavalcanti are analogous because they are both related to using sensors to detect objects.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the obstruction event detection, as disclosed by Cavalcanti, with the invention disclosed by Cheung, the motivation being reliability [0011].

Regarding claim 15, Cheung and Cavalcanti address all of the features with respect to claim 14 as outlined above.
Cavalcanti further discloses the map determines a percentage of the area that is attributed to the working space and a percentage of the area that is attributed to the one or more blind zones (detect events…an event may include: obstruction of vehicle visual perception (e.g. camera sensors have impaired vision due to external factor, depending on the amount of obstruction (e.g., as a percentage of the overall view)) [0017].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Koyanagi et al. US 6,323,898 B1, hereafter Koyanagi.

Regarding claim 19, Cheung addresses all of the features with respect to claim 17 as outlined above.
However, Cheung fails to explicitly disclose when the object of interest is in or enters a blind zone of the area, the system is configured to predict a next position of the object within the area. 
Koyanagi, in an analogous environment, discloses when the object of interest is in or enters a blind zone of the area, the system is configured to predict a next position of the object within the area (predictive tracking…performed when an imaging object is missed…in such a case wherein an imaging object is hidden behind a body such as a tree in the proximity of an end of the screen [column 20, lines10-20, column 21, lines 5-10, FIG. 9D].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485